Citation Nr: 0715797	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than post-traumatic stress disorder (PTSD), including 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1965 to February 1972.
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision.  In August 2005, 
the Board remanded for further development. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has a current psychiatric disorder that is 
related to service.


CONCLUSION OF LAW

An acquired psychiatric was not incurred in or aggravated by 
service and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2005, March 
2006, and July 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The veteran 
was essentially told to submit any evidence pertaining to his 
claim.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, and a VA examination report.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection for a psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  However, this presumption does not apply as 
there is no competent evidence that a psychosis manifest to a 
compensable degree within a year after active service as 
discussed below.   

Post service treatment records reflect treatment for 
psychiatric problems and show various diagnoses, including 
schizophrenia, depression, and psychotic disorder.  An August 
2006 VA examination report also noted a personality disorder 
not otherwise specified.     

Service medical records include a March 1970 entry showing 
that the veteran had been in the Army for 5 years and had 
seen a psychiatrist on several occasions.  The veteran was 
hospitalized from July 7-9, 1970 at the Army hospital at Fort 
Stewart, Georgia, for treatment of what appears to be (the 
medical report is barely legible) a chronic compulsive 
neurosis.  The following month, the disability was referred 
to as a compulsive obsessive personality.  The veteran's 
discharge examination revealed normal psychiatric findings.  

VA afforded the veteran an examination in August 2006 for 
which the claims folder was reviewed.  The examiner noted 
that there were no evident signs of a psychosis and that the 
veteran was a poor historian.  The veteran's behavior was 
noted to be peculiar and eccentric but not a break with 
reality or psychotic.  His behavior and clinical picture were 
incongruent with other behavior indicators in the particulars 
of his everyday life suggesting that his every day mental 
status was other than what was presented during the 
interview.  The examiner further noted that he did not find 
any convincing evidence of a psychiatric disorder beyond the 
veteran's self-report of panic attacks, difficulty with 
memory and sleeping, and his peculiar behavior during the 
interview.  The examiner concluded that he did not think it 
was as likely that the veteran's current psychiatric 
complaints were related to the prior obsessive compulsive 
disorder and/or military service.  The diagnoses were panic 
disorder by history and personality disorder not otherwise 
specified. 

Based upon the evidence, the Board finds that service 
connection for a psychiatric disorder is not warranted.  
While the veteran was seen for psychiatric problems to 
include chronic compulsive neurosis during service, the 
weight of the medical evidence demonstrates that the problems 
in service were acute and transitory, and resolved without 
residual disability.  There were no further complaints for 
nearly three decades post-service.  The first documented 
post-service evidence of psychiatric problems was not until 
May 1999.  In view of the length period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, there is no competent 
evidence that the veteran has a current psychiatric 
disability related to his service.  In fact, the August 2006 
VA examination report noted that the veteran's current 
psychiatric complaints were not related to his military 
service, to include his obsessive compulsive episodes.  
Moreover, this examination concluded that the veteran only 
exhibited a panic disorder by history and a personality 
disorder, which is not a disability for compensation 
purposes.  See 38 C.F.R. § 3.303 .  Accordingly, service 
connection for a psychiatric disorder other than PTSD, is 
denied. 

To the extent that the appellant himself has claimed that he 
has a psychiatric disability related to service, as a layman, 
he has no competence to give a medical opinion about the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the preponderance of the evidence is against finding 
that a psychiatric disability was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a psychiatric disorder other than 
PTSD, including schizophrenia, is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


